Fill in this information to identify your case and this filing:


Debtor 1            William J. Lynch Jr.
                    First Name                   Middle Name               Last Name

Debtor 2
(Spouse, if filing) First Name                   Middle Name               Last Name


United States Bankruptcy Court for the: District of Massachusetts

Case number                       I '1 - l'5S1'-t                                                                                              ~eek if this is an
                                                                                                                                                amended filing

Official Form 106A/B -                                A IV\ ell\dQ.~
Schedule A/B: Property                                                                                                                                      12/15

In each category, separately list and describe items. List an asset only once. If an asset fits In more than one category, list the asset In the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

               Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable Interest in any residence, building, land, or similar property?

    D     No. Go to Part 2.
    6Zi   Yes. Where is the property?
                                                                    What is the property? Check all that apply.
                                                                                                                      Do not deduct secured claims or exemptions. Put
                                                                    Gl Single-family home                             the amount of any secured claims on Schedule D:
      1.1.    253 Swan Pond Road                                                                                      Creditors Who Have Claims Secured by Property.
             Street address, if available, or other description
                                                                    D Duplex or multi-unit building
                                                                    D Condominium or cooperative                      Current value of the       Current value of the
                                                                    D Manufactured or mobile home                     entire property?           portion you own?
                                                                    D Land                                            $      505,000.00          $    505,000.00
              North Reading                   MA        01864
                                                                    D Investment property
             City                            State      ZIP Code
                                                                    D Timeshare                                       Describe the nature of your ownership
                                                                    D Other _ _ _ _ _ _ _ _ _ _ __                    interest (such as fee simple, tenancy by
                                                                                                                      the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.   fee simple
              Middlesex                                             lil Debtor 1 only                                 ----------------
             County                                                 0   Debtor 2 only
                                                                    D Debtor 1 and Debtor 2 only                      D Check if this is community property
                                                                                                                          (see instructions)
                                                                    0   At least one of the debtors and another
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification n u m b e r : - - - - - - - - - - - - - -
    If you own or have more than one, list here:
                                                                   What is the property? Check all that apply.
                                                                                                                      Do not deduct secured claims or exemptions. Put
                                                                   0    Single-family home                            the amount of any secured claims on Schedule D:
      1.2.                                                                                                            Creditors Who Have Claims Secured by Property.
             Street address, if available, or other description
                                                                   D    Duplex or multi-unit building
                                                                   D    Condominium or cooperative                    Current value of the       Current value of the
                                                                   0    Manufactured or mobile home                   entire property?           portion you own?
                                                                   0    Land                                          $_ _ _ _ _                 $_ _ _ _ _
                                                                   D    Investment property
                                                                                                                      Describe the nature of your ownership
             City                            State      ZIP Code
                                                                   D    Timeshare
                                                                                                                      interest (such as fee simple, tenancy by
                                                                   D    Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                      the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                   D Debtor 1 only
             County                                                D Debtor 2 only
                                                                   D Debtor 1 and Debtor 2 only                       1:J Check if this is community property
                                                                   D At least one of the debtors and another              (see instructions)

                                                                   Other information you wish to add about this item, such as local
                                                                   property Identification n u m b e r : - - - - - - - - - - - - -


Official Form 106A/B                                               Schedule A/B: Property                                                              page 1
    Debtor 1              William J. Lynch Jr.
                          First Name     Middle Name            Last Name
                                                                                                                 Case number (ff known)   _19-13599        _____
                                                                                                                                             ____:_::...::__




                                                                            What is the property? Check all that apply.              Do not deduct secured claims or exemptions. Put
                                                                            0   Single-family home                                   the amount of any secured claims on Schedule D:
        1.3.                                                                                                                         Creditors Who Have Claims Secured by Property.
                   Street address, if available, or other description       D   Duplex or multi-unit building
                                                                                                                                     Current value of the       Current value of the
                                                                            D   Condominium or cooperative
                                                                                                                                     entire property?           portion you own?
                                                                            D   Manufactured or mobile home
                                                                                                                                                                $_ _ _ _ _ _
                                                                                                                                     $_ _ _ _ _
                                                                            D   Land
                                                                            0   Investment property
                                                                                                                                     Describe the nature of your ownership
                   City                            State     ZIP Code       D   Timeshare
                                                                                                                                     interest (such as fee simple, tenancy by
                                                                            D   Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                     the entireties, or a life estate), if known.

                                                                            Who has an interest in the property? Check one.
                                                                            0 Debtor 1 only
                   County
                                                                            D Debtor 2 only
                                                                            D Debtor 1 and Debtor 2 only                             D Check If this Is community property
                                                                                                                                           (see instructions)
                                                                            D At least one of the debtors and another
                                                                            Other Information you wish to add about this item, such as local
                                                                            property identification n u m b e r : - - - - - - - - - - - - - -


    2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                         $_ _s_o_s_,o_o_o_.o_o
       you have attached for Part 1. Write that number here ....................................................................................... ~                                    1




-                   Describe Your Vehicles


, Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
  you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


    3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

       CJ     No
       G2f    Yes


       3.1.        Make:                        GMC                         Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
                                                                            ~ Debtor 1 only                                          the amount of any secured claims on Schedule D:
                   Model:                       Pick up                                                                              Creditors Who Have Claims Secured by Property.
                                                1978                        D Debtor 2 only
                   Year:
                                                                            D Debtor 1 and Debtor 2 only
                   Approximate mileage:         200000
                                                                            D At least one of the debtors and another
                   Other information:
                                                                            D Check if this is community property (see               $               450.00     $            450.00
                [ not running                                                   instructions)



       If you own or have more than one, describe here:


       3.2.     Make:                                                       Who has an interest In the property? Check one.          Do not deduct secured claims or exemptions. Put
                                                                                                                                     the amount of any secured claims on Schedule D:
                Model:                                                      D Debtor 1 only                                          Creditors 1<1/ho Have Claims Secured by Property.
                                                                            D Debtor 2 only
                Year:                                                                                                                Current value of the       Current value of the ,
                                                                            D Debtor 1 and Debtor 2 only
                                                                                                                                     entire property?           portion you own?
                Approximate mileage:                                        0 At least one of the debtors and another
               Other information:
                                                                                                                                     $_ _ _ __                  $_ _ _ __
                                                                            0   Check if this is community property (see
                                                                                instructions)




    Official Form 106A/B                                                    Schedule A/B: Property                                                                      page2
Debtor 1         William J. L_lnch Jr.                                                             Case number o, kn=n) _   19-13599
                                                                                                                              ___;_c..::..::..::...__ _ _ _ _ _ __

                  First Name      Middle Name     Last Name




                                                              Who has an Interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
   3.3.     Make:
                                                                                                                      the amount of any secured claims on Schedule D:
            Model:
                                                              D Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
            Year:                                                                                                     Current value of the       Current value of the ·
                                                              D Debtor 1 and Debtor 2 only                            entire property?           portion you own?
            Approximate mileage:                              D At least one of the debtors and another
            Other information:
                                                                                                                      $_ _ _ __                  $_ _ _ _ _
                                                              D Check if this is community property (see
                                                                  instructions)


   3.4.    '--··-----··-- =1
            Make:
            Model:
                                                              Who has an interest in the property? Check one.
                                                              D Debtor 1 only
                                                                                                                      Do not deduct secured claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                              CJ Debtor 2 only
            Year:                                                                                                     Current value of the       Current value of the .
                                                              D Debtor 1 and Debtor 2 only                            entire property?
            Approximate mileage:                                                                                                                 portion you own?
                                                              D At least one of the debtors and another
            Other information:
                                                                                                                      $                          $_ _ _ _ _
                                                              D Check if this Is community property (see
                                                                  instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   D      No
   iiZ!   Yes


   4.1.     Make:       Harley-Davidson                       Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
            Model:      Softail                               ~ Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                        1995                                  D Debtor 2 only
            Year:
                                                              D Debtor 1 and Debtor 2 only                            Current value of the       Current value of the
            Other information:                                D At least one of the debtors and another               entire property?           portion you own?

               not running
                                                              D Check if this is community property (see              $            3,975.00      $        3,975.00
                                                                 instructions)



   If you own or have more than one, list here:

   4.2.     Make:       Harley-Davidson                       Who has an Interest in the property? Check one.         Do not deduct secured Claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
            Model:      Panhead                               i;zJ Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                        1950                                  D Debtor 2 only
           Year:
                                                              D Debtor 1 and Debtor 2 only
           Other information:                                 D At least one of the debtors and another
               not running                                                                                            $            1,250.00      $         1,250.00
                                                              D Check if this is community property (see
                                                                 instructions)




,. ::::.::::.·~~.!~ rw.:-::::.:::,~~=,. ,. ~. "."~ ·~~·:                                    ln,1,dlng•:y    ·:~os···".'.'·os              +    t          5,675.00




Official Form 106A/B                                          Schedule A/B: Property                                                                    page 3
   Debtor 1           William J. Lynch Jr.
                       First Name           Middle Name                  Last Name
                                                                                                                                             Casenumber(ifknown)                      {   1- /',~qq
                   Describe Your Personal and Household Items

                                                                                                                                                                                                 Current value of the
  Do you own or have any legal or equitable Interest in any of the following items?                                                                                                              portion you own?
                                                                                                                                                                                                 Do not deduct secured claims
                                                                                                                                                                                                 or exemptions.

 6. Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
       D      No
       l;zl   Yes. Describe ........ .                                                                                                                                                            $              1,000.00

  7.   Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                       collections; electronic devices including cell phones, cameras, media players, games
       D      No
       Ill    Yes. Describe ..........      Television, cell phone, computer                                                                                                                      $              1,000.00

  a. Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                       stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       liZJ   No
       0      Yes. uescnoe.                                                                                                                                                                       $_ _ _ _ __


  9. Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                       and kayaks; carpentry tools; musical instruments
       D      No
       l;zl   Yes. uescnoe.                                                                                                                                                                       $                800.00

, 1o. Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       liZJ   No
       D      Yes.                                                                                                                                                                                $_ _ _ _ __

 11.Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
       D      No
       l;zl   Yes. Describe .......... ! Personal             Clothing                                                                                                                            $                750.00

 12.Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                 gold, silver
       i;z1   No
       D      Yes. uescnoe.                                                                                                                                                                       $_ _ _ _ __

 13. Non-farm animals
       Examples: Dogs, cats, birds, horses
       i;z1   No
       D      Yes. Describe ......... .                                                                                                                                                           $_ _ _ _ __


 14. Any other personal and household items you did not already list, including any health aids you did not list

       i;zl   No
       D      Yes. Give specific                                                                                                                                                                  $_ _ _ _ __
              information.

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here .................................................................................................................................................... ~
                                                                                                                                                                                                  s              3,550.00


  Official Form 106A/B                                                                  Schedule A/B: Property                                                                                                page4
    Debtor 1             William J. Lynch Jr.
                           FirstName              Middle Name                      Last Name
                                                                                                                                                                 Case number(ifknown)             l q - )3S: Jg
-                    Describe Your Financial Assets

    Do you own or have any legal or equitable interest In any of the following?                                                                                                                                    Current value of the
                                                                                                                                                                                                                   portion you own?
                                                                                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                                                                                   or exemptions.


    16.Cash
       Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition


       ~      ~:s . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   Cash:.......................    $               100.00


    17. Deposits of money
        Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                  and other similar institutions. If you have multiple accounts with the same institution, list each.

       CJ     No
       i;ZI   Yes .................... .                                                              Institution name:


                                                   17.1. Checking account:                             Citizens Bank                                                                                                $             1,800.00

                                                   17.2. Checking account:                                                                                                                                          $
                                                   17.3. Savings account:                                                                                                                                           $
                                                   17.4. Savings account:                                                                                                                                           $
                                                   17.5. Certificates of deposit:                                                                                                                                   $
                                                   17.6. Other financial account:                                                                                                                                   $
                                                   17.7. Other financial account:                                                                                                                                   $
                                                   17.8. Other financial account:                                                                                                                                   $
                                                   17.9. Other financial account:                                                                                                                                   $




    18. Bonds,       mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       ~      No
       CJ     Yes ............... ..               Institution or issuer name:

                                                                                                                                                                                                                    $_ _ _ _ __

                                                                                                                                                                                                                    $_ _ _ _ _ _
                                                                                                                                                                                                                    $_ _ _ _ _ _




    19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture
       ~ No                                       Name of entity:                                                                                                                   % of ownership:
       0      Yes. Give specific                                                                                                                                                    0%               %              $
              information about
              them ........................ .
                                                                                                                                                                                    0%               %              $
                                                                                                                                                                                    0%               %              $




    Official Form 106A/B                                                                            Schedule A/B: Property                                                                                                      page 5
 Debtor 1             William J. Lynch Jr.
                        First Name           Middle Name               Last Name
                                                                                                            Case number (if known)   J
                                                                                                                                     I
                                                                                                                                         q__. }'3_(9 9

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

    ~       No
    0      Yes. Give specific                Issuer name:
           information about                                                                                                                  $_ _ _ _ __
           them ...................... .
                                                                                                                                              $_ _ _ _ __
                                                                                                                                              $_ _ _ _ __



21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

    liZI   No
    D      Yes. List each
           account separately.               Type of account:            Institution name:

                                             401(k) or similar plan:                                                                          $_ _ _ _ _ _ __

                                             Pension plan:                                                                                    $ _ _ _ _ _ _ __

                                             IRA:                                                                                             $_ _ _ _ _ __

                                             Retirement account                         _ _ _ _ _ ___                                         $_ _ _ _ _ _ _ __

                                             Keogh:                                                                                           $_ _ _ _ _ _ __

                                             Additional account:                                                                              $._ _ _ _ _ _ __

                                             Additional account:                                                                              $_ _ _ _ _ _ __



22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   l;;a    No

   0       Yes ......................... .                         Institution name or individual:

                                             Electric:                                                                                        $._ _ _ _ __
                                             Gas:                                                                                             $_ _ _ _ __

                                             Heating oil:                                                                                     $. _ _ _ _ __

                                             Security deposit on rental u n i t : - - - - - - - - - - - - - - - - - - - - - - - - - - - -     $_ _ _ _ __
                                             Prepaid rent:                                                                                    $ _ _ _ _ __
                                             Telephone:                                                                                       $_ _ _ _ _ _
                                             Water:                                                                                           $_ _ _ _ __
                                             Rented furniture:                                                                                $ _ _ _ _ __
                                             Other:                                                                                           $_ _ _ _ __



23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   -zl     No

   D       Yes..........................     Issuer name and description:
                                                                                                                                             $_ _ _ _ _ _
                                                                                                                                             $_ _ _ _ __




Official Form 106A/B                                                               Schedule A/B: Property                                            page 6
 Debtor 1           William J. Lynch Jr.
                       Fi,.tName             Middle Name           last Name
                                                                                                                  Case number (if known)         I q - J l ~ 91
24. Interests In an education IRA, in an account In a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

    liZl   No
    D      Yes ····································   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                            $_ _ _ _ _

                                                                                                                                                            $_ _ _ __
                                                                                                                                                            $_ _ _ _ _



25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit

    liZl   No
    0      Yes. Give specific
           information about them ....                                                                                                                      $_ _ _ _ __


26. Patents, copyrights, trademarks, trade secrets, and other Intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

   liZl    No
   0       Yes. Give specific
           information about them ....                                                                                                                      $ _ _ _ _ __



27. Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   liZl    No
   Cl      Yes. Give specific
           information about them ....                                                                                                                      $_ _ _ _ __


Money or property owed to you?                                                                                                                              Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.

28. Tax refunds owed to you

   liZl    No
   0       Yes. Give specific information
                                                                                                                                   Federal:              $_ _ _ __
                about them, including whether
                you already filed the returns                                                                                      State:                $_ _ _ __
                and the tax years ....................... .                                                                                              $_ _ _ _ _
                                                                                                                                   Local:



29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

   liZl    No
   0       Yes. Give specific information............. .
                                                                                                                                  Alimony:                  $
                                                                                                                                  Maintenance:              $
                                                                                                                                  Support:                  $
                                                                                                                                  Divorce settlement:       $
                                                                                                                                  Property settlement:      $

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
   liZI    No
   0       Yes. Give specific information ............. ..
                                                                                                                                                            $_ _ _ _ _ __




Official Form 106NB                                                            Schedule A/B: Property                                                                page 7
 Debtor 1            William J. Lynch Jr.
                       First Name       Middle Name            Last Name
                                                                                                                       Case number (ifk-n)          I1- l3;SC/9
31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

      D      No
      D      Yes. Name the insurance company             Company name:                                                    Beneficiary:                              Surrender or refund value:
                  of each policy and list its value ....
                                                                                                                                                                    $_ _ _ _ _ _

                                                                                                                                                                    $_ _ _ _ __
                                                                                                                                                                    $_ _ _ _ _ _


32.   Any interest in property that Is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      property because someone has died.
      i;2J No
      D      Yes. Give specific information ............. .
                                                                                                                                                                    $._ _ _ _ _ __


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
      i;zi   No
      D      Yes. Describe each claim ................... ..
                                                                                                                                                                    $ _ _ _ _ _ __


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
      ~ No
      D      Yes. Describe each claim.
                                                                                                                                                                    $_ _ _ _ _ _ _




35. Any      financial assets you did not already list
      i;zi   No
      D      Yes. Give specific information............                                                                                                             $
                                                                                                                                                                     --------

36.   ~~dp~h:       :o;~~i:~~:~ ~~:~:~ ~:~: 8.". t~i.8.~.~r~-~--~~~-~-·. i".~.l-~~-i".~.-~"..~.8.". t~i.8.~.~~~-~~-9.8.~. ~~-~-~~-~8..~~~-c-~~-~. . . . . . . ~   I $             1,gQQ.OO




                    Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable Interest                     in any business-related property?
      i;zi   No. Go to Part 6.
      D      Yes. Go to line 38.

                                                                                                                                                                  Current value of the
                                                                                                                                                                  portion you own?
                                                                                                                                                                  Do not deduct secured claims
                                                                                                                                                                  or exemptions.

38. Accounts receivable or commissions you already earned

      D      No
      D      Yes. Describe ......


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

      D      No
      D      Yes.




Official Form 106A/B                                                       Schedule A/B: Property                                                                              page 8
 Debtor1           William J. Lynch Jr.
                      First Name          Middle Name                  Last Name
                                                                                                                                            Case number (ff known)                    /   q- /35°t1
40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

     0      No
     0      Yes.



41. Inventory
     D      No
     0      Yes. uescnoe ...... .1



42. Interests in partnerships or joint ventures

     D      No
     D      Yes. Describe.......         Name of entity:                                                                                                            % of ownership:
                                                                                                                                                                    _ _ _%                      $._ _ _ _ _ _ _ __
                                                                                                                                                                    _ _ _%                      $._ _ _ _ _ _ _ __
                                                                                                                                                                    _ _ _%                      $._ _ _ _ _ _ _ __


43. Customer lists, mailing lists, or other compilations
     0      No
     D      Yes. Do your lists Include personally Identifiable information (as defined in 11 U.S.C. § 101(41A))?

                   D    No
                   D    Yes. Describe ........                                                                                                                                                   $_ _ _ _ _ _ _



44. Any business-related property you did not already list
     D      No
     D      Yes. Give specific                                                                                                                                                                   $_ _ _ _ __
            information .........
                                                                                                                                                                                                 $_ _ _ _ __

                                                                                                                                                                                                 $_ _ _ _ _ _

                                                                                                                                                                                                 $_ _ _ _ _ _




45. Add the dollar value of all of your entries from Part 5, Including any entries for pages you have attached
    for Part 5. Write that number here .................................................................................................................................................... ~
                                                                                                                                                                                                ,$_
                                                                                                                                                                                                 $_ _ _ _ __

                                                                                                                                                                                                 $




                   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In,
                   If you own or have an Interest In farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
     laa'   No. Go to Part 7.
     D      Yes. Go to line 47.

                                                                                                                                                                                                Current value of the
                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                Do not deduct secured claims
                                                                                                                                                                                                or exemptions.
47. Farm animals
     Examples: Livestock, poultry, farm-raised fish
     D No
     D
                                                                                                                                                                                                  $_ _ _ _ __



 Official Form 106A/B                                                                 Schedule A/B: Property                                                                                                 page9
                       William J. Lynch Jr.                                                                                                                                     19-13599
   Debtor 1
                         First Name           Middle Name                   Last Name
                                                                                                                                                    Case number (if known)
                                                                                                                                                                                - --------

  48. Crops-either growing or harvested

       0     No

                                                                                                                                                                                                               $. _ _ _ _ __


  49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
       0 No
        D Yes
                                                                                                                                                                                                               $_ _ _ _ __


  50. Farm and fishing supplies, chemicals, and feed
       0 No
       Cl Yes
                                                                                                                                                                                                               $ _ _ _ _ _ __


  51.Any farm- and commercial fishing-related property you did not already list
       0 No
       Cl    Yes. Give specific
                                                                                                                                                                                                               $_ _ _ _ __


  52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                               $_ _ _ _ __
      for Part 6. Write that number here .................................................................................................................................................... ~



                     Describe All Property You Own or Have an Interest in That You Did Not List Above

  53. Do you have other property of any kind you did not already list?
       Examples: Season tickets, country club membership
       D     No                           .---------
                                                                                                                                                                                                                   $_ _ _ _ _
       D Yes. Give specific
             information.                                                                                                                                                                                          $_ _ _ __

                                                                                                                                                                                                                   $_ _ _ __



, 54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. ~                                                  I       $_ _ _ _ _ _ _




•§fM                 List the Totals of Each Part of this Form

  55. Part 1: Total real estate, line 2 .............................................................................................................................................................. ~       $      505,000.00

  56. Part 2: Total vehicles, line 5                                                                                $              5,675.00

  57. Part 3: Total personal and household items, line 15                                                           $              3,550.00

  58. Part 4: Total financial assets, line 36                                                                       $              1,900.00

  59. Part 5: Total business-related property, line 45                                                             $                       0.00

  60. Part 6: Total farm- and fishing-related property, line 52                                                     $                      0.00

  61. Part 7: Total other property not listed, line 54                                                          +$                         0.00

  62. Total personal property. Add lines 56 through 61. ....................                                   [ $              11, 12 S.OO         l Copy personal property total                  ~ :+ $              11, 125.00


  63. Total of all property on Schedule A/B. Add line 55 + line 62 ..........................................................................................                                                  $       516,125.00


   Official Form 106NB                                                                      Schedule A/B: Property                                                                                                       page 10
  Fill in this information to identify your case:


  Debtor 1              William J. Lynch Jr.
                        First Name                  Middte Name               last Name

  Debtor2
  (Spouse, if filing)   First Name                  Middle Name               Last Name


  United States Bankruptcy Court for the: District of Massachusetts

  Case number            19-13599                                                                                                                   liZI Check if this is an
  (If known)
                                                                                                                                                       amended filing



Official Form 106C                             -At\l\a/\c)e}
Schedule C: The Property You Claim as Exempt                                                                                                                      04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule AIB: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited In dollar amount. However, If you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


                  Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       Ii:!' You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)
       D You are claiming federal exemptions.              11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule A/8 that you claim as exempt, fill in the information below.


        Brief description of the property and line on             Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
        Schedule AIB that lists this property                     portion you own
                                                                  Copy the value from         Check only one box for each exemption.
                                                                  Schedule AIB

       Brief                         .   I F    .   H                                                                                   MGL c. 188 sec 1
       description:              smg eami 1yome                   $505,000.00                  l:l$ _ _ __
       Line from                                                                               -zi 100% of fair market value, up to
       Schedule AIB:             1· 1                                                                any applicable statutory limit


      Brief
      description:               GMC pick up                      $ 450.00                     0$ _ _ __                                MGL c. 235 sec 34 (16)
      Line from                                                                                '21 100% of fair market value, up to
      Schedule AIB: ..3....1_                                                                        any applicable statutory limit

      Brief
      description:               1995 Motorcycle                  $l.i875.00                   0$ _ _ __                                MGL C. 235 sec 34 (17)
      Line from                                                                                !;a   100% of fair market value, up to
      Schedule AIB:             ..4...1-.                                                            any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

      CJ    No
      Ga'   Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            ~ No
            l:l    Yes



Official Form 106C                                                Schedule C: The Property You Claim as Exempt                                              page 1 of~
 Debtor 1      William J. Ly_nch Jr.
               First Name          Middle Name   Last Name
                                                                                                                       __ ______
                                                                                                 Case number (if known),   19-13599
                                                                                                                                ........;_:.._




 -            Additional Page

       Brief description of the property and line        Current value of the   Amount of the exemption you claim                 Specific laws that allow exemption
       on Schedule AIB that lists this property          portion you own
                                                         Copy the value from    Check only one box for each exemption
                                                         Schedule NB

      Brief                                                                                                                     MGL c 235 sec 34 (17)
      description:
                            1950 Motorctcle_             $         1,250.00      ~$    1,250.00
      Line from             4.2                                                  Q 100% of fair market value,    up to
      Schedule NB:                                                                   any applicable statutory limit

      Brief                                                                                                                     MGL c 235 sec 34 (2)
      description:          Household Goods              $         1,000.00      ~$       1,000.00
      Line from                                                                 0    100% of fair market value, up to
      Schedule NB:
                            6                                                        any applicable statutory limit


      Brief
      description:
                            Electronics                  $         1,000.00     !if$      1,000.00                              MGL c 235 sec 34(2)

      Line from                                                                 0    100% of fair market value, up to
                            7                                                        any applicable statutory limit
      Schedule NB:

      Brief                                                                                                                     MGL C. 235 sec 34(17)
      description:          -Canoes                      $           800.00     it[$        800.00
      Line from             9                                                   0   100% of fair market value, up to
      Schedule AIB:                                                                 any applicable statutory limit

      Brief
      description:
                            Clothing                     $           750.00     !if$        750.00                              MGL c 235 sec 34(2)
      Line from                                                                 Q 100% of fair market value, up to
      Schedule NB:
                            11                                                      any applicable statutory limit


      Brief                                                                                                                     MGL c 235 sec 34 (15)
      description:
                            Cash                         $           100.00     !if$----
                                                                                    100.00
      Line from             16                                                  0 100% of fair market value, up to
      Schedule NB:                                                                  any applicable statutory limit

     Brief
     description:
                            Checking Account             $        1,800.00      !if$      1,800.00                              MGL c 235 sec 34 (15)
      Line from             17.1                                                0   100% of fair market value, up to
      Schedule NB:          ---                                                     any applicable statutory limit

     Brief
     description:
                                                         $_ _ _ __              Os _ _ __
     Line from                                                                  0 100% of fair market value, up to
     Schedule NB:                                                                   any applicable statutory limit


     Brief
     description:
                                                        $_ _ _ _ _              0$ _ _ __
     Line from                                                                  D 100% offair market value, up to
     Schedule NB:                                                                   any applicable statutory limit

     Brief                                              $_ _ _ _ _
     description:                                                               0$ _ _ __
     Line from                                                                  0   100% of fair market value, up to
     Schedule NB:                                                                   any applicable statutory limit

     Brief
     description:
                                                        $_ _ _ _ _              0$ _ _ __
     Line from                                                                  D 100% of fair market value, up to
     Schedule NB:                                                                   any applicable statutory limit


     Brief
     description:
                                                        $_ _ _ __               Os _ _ __
     Line from                                                                  0   100% of fair market value, up to
     Schedule NB:                                                                   any applicable statutory limit



Official Form 106C                                   Schedule C: The Property You Claim as Exempt                                                 pagel.._otl_
                                       OFFICIAL LOCAL FORM 7

                                UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MASSACHUSETTS

In re:   William J. Lynch Jr.
                                                                          Case No. 19-13599

Debtor                                                                    Chapter 7

                        DECLARATION RE: ELECTRONIC FILING
PART I- DECLARATION

          I, William J. Lynch Jr., hereby declare(s) under penalty of perjury that all of the information
contained in my/our Amended Schedules A/B and C (singly or jointly the "Document"), filed electronically,
is true and correct. I understand that this DECLARATION is to be filed with the Clerk of Court
electronically concurrently with the electronic filing of the Document. I understand that failure to file this
DECLARATION may cause the Document to be struck and any request contained or relying thereon to be
denied, without further notice.

         I further understand that, pursuant to the Massachusetts Electronic Filing Local Rule (MEFR) 7(b),
all paper documents containing original signatures executed under the penalties of perjury and filed
electronically with the Court are the property of the bankruptcy estate and shall be maintained by the
authorized CM/ECF Registered User for a period of five (5) years after the closing of this case.




Dated:     {   -13-;;) C)                               _Issi William J Lynch Jr.
                                                        (Affiant) William J. Lynch Jr.



                                                        (Affiant)

PART II - DECLARATION OF ATTORNEY (IF AFFIANT IS REPRESENTED BY COUNSEL)

         I certify that the affiant(s) signed this form before I submitted the Document, I gave the affiant(s) a
copy of the Document and this DECLARATION, and I have followed all other electronic filing
requirements currently established by local rule and standing order. This DECLARATION is based on all
information of which I have knowledge and my signature below constitutes my certification of the foregoing
under Fed. R. Bankr. P. 9011. I have reviewed and will comply with the provisions ofMEFR 7.


Dated:     f - ,7    -'?U                     Signed:. _ _ . . , , , . ' - - b ' - - ~ - - - - - - - - - - -
                                              (Attomey r ffiant - ls/used by Registered ECF Users Only)
                                              James A. Cutelis, Esq.
                                              1147 Main Street, Unit #104
                                              Tewksbury MA 01876
                                              978-851-8200 p
                                              978-851-2106 f
                                              BBO#: 543903
                                              Email: jcutelisatty@verizon.net
